PER CURIAM.
William Cruz appeals his conviction and sentence for attempted second degree murder. We reverse the conviction on each of two independently-sufficient grounds. First, the attempted voluntary manslaughter instruction, as given to the jury, violates the holding in State v. Montgomery, 39 So.3d 252 (Fla.2010).
Second, we find that Cruz’s second demand to represent himself was unequivocally made, necessitating a Faretta1 hearing. Rodriguez v. State, 982 So.2d 1272 (Fla. 3d DCA 2008). Because such a hearing was not conducted before the trial court denied Cruz’s demand, a reversal on this ground is also required.
Reversed and remanded.

. Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).